Citation Nr: 0521511	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  For the period December 11, 2001, to March 18, 2005, 
entitlement to an evaluation in excess of 10 percent for 
cervical spine soft tissue injury.

2.  For the period beginning March 19, 2005, to the present, 
entitlement to an evaluation in excess of 20 percent for 
cervical spine soft tissue injury.

3.  For the period December 11, 2001, to March 18, 2005, 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right tibia fracture, status post operative.

4.  For the period beginning March 19, 2005, to the present, 
entitlement to an evaluation in excess of 20 percent for 
residuals of a right tibia fracture, status post operative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in September 2003.  
A transcript of the hearing is of record.  In April 2004, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in July 
2005.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  For the period December 11, 2001, to March 18, 2005, the 
veteran's cervical spine disability was manifested by 
moderate limitation of motion, evidenced by 20 degrees of 
forward flexion, 10 degrees of extension, 30 degrees of right 
and left lateral flexion, and 15 degrees of left and right 
rotation, and x-ray evidence of degenerative changes.

3.  For the period beginning March 19, 2005, to the present, 
the veteran's cervical spine disability was manifested by 
moderate limitation of motion, evidenced by 40 degrees of 
forward flexion, 20 degrees of extension, 25 degrees of right 
and left lateral flexion, and 40 degrees of right and left 
rotation, and x-ray evidence of degenerative disk disease.

4.  For the period December 11, 2001, to March 18, 2005, the 
veteran's residuals of a right tibia fracture were manifested 
by full range of motion of the right knee in flexion and 
extension, tenderness on palpation to the medial aspect of 
the right knee and to the middle portion of the patella, 
right ankle tenderness, full range of motion of the right 
ankle in plantar flexion and dorsiflexion, and x-ray evidence 
of moderate residual deformity of the distal shaft of the 
right fibula and distal thirds of the shaft of the right 
tibia.

5.  For the period beginning March 19, 2005, to the present, 
the veteran's residuals of a right tibia fracture were 
manifested by range of motion of the right knee limited in 
flexion to 90 degrees, a protruding tibial nail that 
irritates his patellar tendon, nerve damage with some 
numbness and paresthesias in the right knee, and slight 
deformity of his tibia and fibula.


CONCLUSIONS OF LAW

1.  For the period December 11, 2001, to March 18, 2005, the 
criteria for an evaluation of 20 percent for cervical spine 
soft tissue injury have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(2004).

2.  For the period beginning March 19, 2005, to the present, 
the criteria for an evaluation in excess of 20 percent for 
cervical spine soft tissue injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, 5242, 5243 (2004).

3.  For the period December 11, 2001, to March 18, 2005, the 
criteria for an evaluation in excess of 10 percent for 
residuals of a right tibia fracture, status post operative, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

4.  For the period beginning March 19, 2005, to the present, 
the criteria for an evaluation of 30 percent for residuals of 
a right tibia fracture, status post operative, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in December 2001, after the enactment of the VCAA.  

RO letters dated in January 2002, February 2002, April 2004, 
and January 2005 provided the veteran the notice required 
under the VCAA and the implementing regulations.  In a 
January 2002 letter, VA requested that the veteran submit 
medical evidence to support his claim that his disabilities 
had increased in severity.  Another January 2002 letter 
informed the veteran that he would be scheduled for a VA 
examination.  The February 2002 letter informed the veteran 
that the RO had received the February 2002 VA examination 
results.  In the April 2004 letter, VA notified the veteran 
of his responsibility to submit evidence that showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The January 2005 letter informed the veteran that he would be 
scheduled for a VA examination.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the September 2002 statement of the case and 
March 2003 and May 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.  The September 2002 statement of the 
case informed the veteran of the rating criteria for 
impairment of the tibia and fibula found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 and limitation of motion of the 
cervical spine found in 38 C.F.R. § 4.71a, Diagnostic Code 
5290 and in effect prior to September 26, 2003.  The March 
2003 supplemental statement of the case provided the veteran 
with VA's duty to assist requirements found in 38 C.F.R. 
§ 3.159 and provided the veteran with the rating criteria for 
disabilities of the spine effective September 26, 2003 and 
found in 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  The 
April 2004 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from April 1993 to 
April 1999.

In May 2000, the veteran was service connected for a cervical 
spine soft tissue injury and residuals of a right tibia 
fracture, status post intramedullary nailing, both with 
noncompensable ratings.

In December 2001, the veteran submitted a claim, in pertinent 
part, for compensable evaluations for his cervical spine 
disability and right tibia disability.

In February 2002, the veteran underwent a VA examination of 
the cervical spine and right tibia and fibula.  For the 
cervical spine, the veteran reported having headaches 
associated with his cervical spine injury and a feeling of 
pressure to that area that increased with pain.  His 
headaches were daily resulting from bending and working on 
the computer.  He denied any nausea, vomiting, sensitivity to 
light or sounds, numbness, or paresthesias with the 
headaches.  He had daily pain and stiffness in the neck.  He 
described pain as 8/10 on a daily basis.  He was unable to 
bend his neck longer than 15 minutes without increased pain.  
He was also unable to run and had sleep interruption because 
of the neck pain.  Physical examination of the cervical spine 
revealed range of motion in forward flexion limited to 20 
degrees, extension limited to 10 degrees, right and left 
lateral flexion both limited to 30 degrees and right and left 
rotation both limited to 15 degrees.  The limitation was due 
to stiffness and pain.  He was nontender on palpation to the 
cervical spine area and there was no current swelling at that 
time.  After review of X-rays of the cervical spine and 
physical examination the diagnosis was degenerative changes 
and residual deformity to the cervical spine and status post 
cervical spine injury with improper healing.

For the right tibia disability, the veteran reported 
significant pain to the right knee and right ankle and 
hyperextension of the right patella.  The veteran reported 
not being able to wear a boot required for work because it 
caused pain.  He also had edema to the right lower leg, 
mainly around the ankle and knee after standing eight hours.  
Pain in the right ankle and right knee ranged on a scale from 
2/10 to 10/10.  Cold weather increased the pain.  He was 
unable to lift significant weight and was unable to gaff a 
telephone pole.  He did not do strenuous activity because of 
the right lower leg pain.  He walked on a daily basis, but 
was unable to run.  He had subluxation to the right ankle 
with uneven ground and sometimes when going down stairs.  He 
was unsure of subluxation to the right knee, but did have 
decreased strength.  He denied any locking to the knee or 
ankle.  The veteran was able to walk with the examiner at a 
moderate pace the 50-foot distance from the waiting room to 
the examining room.  Physical examination of the right lower 
extremity revealed a full range of motion of the right knee 
in flexion and extension, from 0 degrees to 140 degrees.  He 
had significant crepitus with passive and active range of 
motion.  There was tenderness on palpation to the medial 
aspect of the right knee and to the middle portion of the 
patella.  Lachman's test was negative and the anterior and 
posterior drawer test was negative.  There was no swelling or 
redness.  There was right ankle tenderness, approximately one 
inch above the medial aspect of the calcaneus with no 
swelling noted.  Scars were noted on the right lower 
extremity for which he subsequently received service 
connection.  The veteran had full range of motion of the 
right ankle in dorsiflexion and plantar flexion with a 
feeling of stiffness to the right ankle.  He was able to do 
circular range of motion with stiffness to the right ankle.  
He was also able to walk forward on the toes and walk back on 
the heels without any difficulty.  He was unwilling to 
perform eversion secondary to fear of subluxation and pain to 
the right ankle, and was able to only minimally invert.  X-
rays of the right ankle and right tibia and fibula revealed 
an old healed fracture through the junction of the middle and 
distal thirds of the shaft of the right tibia, with moderate 
residual deformity and with a fixating intramedullary rod in 
place.   After review of X-rays of the right tibia and fibula 
and right ankle, the diagnosis was status post trauma with 
fracture to right tibia and fibula and residual deformity to 
the right tibia and fibula with rod placement, and residual 
deformity to the right ankle.

In a February 2002 rating decision, the RO awarded the 
veteran 10 percent evaluations each for cervical spine soft 
tissue injury and residuals of a right tibia fracture, status 
post operative, effective December 11, 2001.

In an October 2002 statement, the veteran stated that three 
years prior, he was employed at a telephone company where he 
was required to gaff a telephone pole.  He was unable to do 
so because of his right tibia disability and transferred to 
another department.

A September 2003 private medical record from J.T., M.D. 
reveals the veteran having significant C4-5 discogenic 
disease and bridging syndesmophyte as shown in an X-ray.  
Physical examination revealed very limited range of motion of 
the cervical spine and a kyphotic posture.  His neurologic 
examination in the upper extremity was intact.  The right 
lower extremity examination revealed tenderness to palpation 
over the insertion site of his metal hardware and distally at 
the level of the interlocking screws.

During a September 2003 travel board hearing, the veteran 
testified that he was taken out of the construction phase of 
his job because he would have to put his body in awkward 
positions that would cause him pain in his neck.  Therefore, 
his cervical spine pain had hindered his job performance.  
The cervical spine pain would also wake him up at night and 
the neck bothered him 24 hours a day.  He had to quit a 
previous job because he was not able to perform the work as a 
result of the pain in his neck.  His right tibia and fibula 
injury also hindered his job performance because he could 
only stand for a certain period of time and he was sometimes 
required to stand on cement floors, which gave him severe 
right leg pain.  The pain in his right leg also kept him from 
jogging, playing sports, and hunting and he could not wear 
any type of shoes with weight on his feet except tennis 
shoes.  Even with walking the veteran testified that it hurt 
his right leg.  The pain in his leg was in his lower ankle 
and his knee behind the kneecap.  He could not kneel on his 
right knee or it would swell.  If he stood on his knee for a 
long time it would also swell.  It would swell more in the 
winter when it was damp and cold than when it was sunny.

In March 2005, the veteran underwent a VA examination, 
wherein he reported having knee pain as well as pain at the 
site of his distal cross locks from his surgery for the tibia 
fracture.  He stated that putting on a pair of boots or 
anything that gave him pressure to the medial aspect of his 
distal tibia gave him pain.  Squatting, stairs, and other 
things that involve kneeling gave him significant anterior 
knee pain.  His neck had become progressively stiffer and he 
had pain at the extremes of motion.  He also stated that he 
needed support on his neck and that when his neck was very 
bad, he had several headaches that were 8/10 in the level of 
pain throughout the day.  He denied radicular type lower or 
upper extremity symptoms and there was no indication of 
physician prescribed bed rest.

Physical examination of the right lower extremity revealed a 
range of motion of the right knee in flexion limited to 90 
degrees due to pain.  His medial screw heads from his tibial 
nail were very prominent medially and able to be palpated.  
His incisions were well healed and he was distally grossly 
neurovascularly intact.  Physical examination of the neck 
revealed a range of motion of the neck limited in forward 
flexion to 40 degrees, extension limited to 20 degrees, right 
and left lateral flexion limited to 25 degrees each, and 
right and left rotation limited to 40 degrees each.  With the 
extremes of these motions, he had pain.  Repetitive motion 
testing of the knee and the neck gave him significant pain, 
and fatigue but no incoordination was noted.  X-rays of the 
lower extremity revealed that he had a well-placed tibial 
nail that was slightly proximal, and the anterior tip of the 
nail was protruding from his bone and irritating his patellar 
tendon.  This was more than likely the source of his knee 
pain.  His cross locks were also in good position but were 
giving him pain.  His fracture was healed.  There was slight 
shortening of his tibia and his fibula, but they were both 
healed.  In addition, there was slight serpiginous deformity 
of his tibia, as well as his fibula.  

X-rays of the neck showed that he had evidence of a previous 
injury with healing and degenerative disk disease with 
significant anterior osteophyte formation between C4 and C5 
with a lesser degree between C5 and C6.  He had loss of his 
normal lumbar lordosis and held his neck in a very straight 
position.  

The assessment of the right lower extremity was that the 
veteran's tibia had healed, but he was having irritation from 
his nail at two points.  One was giving him knee pain 
secondary to patellar tendonitis secondary to rubbing of the 
proximal portion of his nail on his knee.  The other problem 
was that he had pain with his distal medial to lateral cross 
locks that were giving him some medial pain without 
compression.  He also had some nerve damage secondary to 
cutting on the infrapatellar branch of his nerve about his 
knee with some numbness and paresthesias lateral to his scar.  
The assessment of the neck was that the veteran had evidence 
of a previous neck injury.  The examiner opined that the 
veteran's knee and leg pain were secondary to irritation from 
the nail.  The examiner also stated that the veteran had 
significant loss of use of his neck and range of motion.  
This would negatively impact his employment in occupations 
requiring physical exertion but not render him totally 
unemployable for all employment settings.

In a May 2005 rating decision, the RO increased the veteran's 
ratings for residuals of a right tibia fracture and a 
cervical spine soft tissue injury both to 20 percent, 
effective March 19, 2005.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Post operative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5290
Spine, limitation of motion of, cervical:

Severe
3
0

Moderate
2
0

Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:
General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (effective 
September 26, 2003)
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71, Diagnostic Code 5243 (effective September 
23, 2002)


5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
40

Malunion of:

With marked knee or ankle 
disability
30

With moderate knee or ankle 
disability
20

With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004)

Cervical Spine Soft Tissue Injury - December 11, 2001, to 
March 18, 2005

According to the medical evidence of record, the Board finds 
that the veteran's cervical spine soft tissue injury warrants 
a 20 percent rating for the period December 11, 2001, to 
March 18, 2005.  The February 2002 VA examination reveals 
that the veteran had limitation of range of motion equivalent 
to moderate impairment and according to the rating criteria 
for limitation of motion of the cervical spine in effect 
prior to September 26, 2003, moderate limitation of motion 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  As of September 26, 2003, the 
veteran can be evaluated using the amended rating criteria 
for disabilities of the spine found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004).  Using these criteria for 
the period effective September 26, 2003 to March 18, 2005, 
the veteran's disability would also warrant a 20 percent 
evaluation.  The veteran is limited in forward flexion to 20 
degrees.  The rating criteria allow a 20 percent evaluation 
for limitation of the cervical spine in forward flexion 
greater than 15 degrees but not greater than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2004).  
Therefore, for both the criteria in effect prior to September 
26, 2003 and the amended criteria, the veteran's disability 
warrants a 20 percent rating.  A rating in excess of 20 
percent is not warranted because the veteran's limitation of 
motion of the cervical spine is not deemed severe using the 
old criteria.  Further, the veteran is not limited in forward 
flexion to 15 degrees or less, which is required for a higher 
evaluation using the amended criteria effective September 26, 
2003.  Therefore, for the period December 11, 2001, to March 
18, 2005, a 20 percent evaluation for the veteran's cervical 
spine disability is warranted.

Cervical Spine Soft Tissue Injury - March 19, 2005, to the 
Present

For the period March 19, 2005, to the present, the Board 
finds that the veteran's cervical spine disability does not 
warrant an evaluation in excess of 20 percent.  The medical 
evidence reveals that the veteran had a range of motion of 
the cervical spine in flexion limited to 40 degrees, 
extension limited to 20 degrees, right and left lateral 
flexion limited to 25 degrees, and right and left lateral 
rotation limited to 40 degrees.  Repetitive motion gave the 
veteran significant pain and fatigue.  This limitation of 
motion is deemed moderately limiting, which warrants a 20 
percent evaluation according to the rating criteria for 
limitation of motion of the cervical spine in effect prior to 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  According to the amended criteria, the veteran's 
disability would only yield a 10 percent evaluation because 
forward flexion of the cervical spine is greater than 30 
degrees, but not greater than 40 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2004).  Therefore, the 
criteria in effect prior to September 26, 2003 are more 
favorable to the veteran and yield a 20 percent evaluation.  
An evaluation in excess of 20 percent is not warranted 
because the veteran's cervical spine disability is not deemed 
to be severe.  In fact, the veteran's limitation of range of 
motion of the cervical spine decreased in severity from the 
February 2002 VA examination.  Therefore, a rating in excess 
of 20 percent for March 19, 2005, to the present is not 
warranted.

The March 2005 VA examination showed that the veteran had a 
diagnosis of degenerative disk disease.  As the veteran had a 
diagnosis of degenerative disk disease, the rating criteria 
for intervertebral disk syndrome will also be applied to his 
disability for the period March 19, 2005, to the present.  
According to the rating criteria in effect prior to September 
23, 2002, the veteran's cervical spine disability warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  As previously stated, the veteran's range of 
motion of the cervical spine is moderately limiting.  
Further, during the March 2005 VA examination, the veteran 
reported having no radicular type lower or upper extremity 
symptoms.  However, he did report headaches as a result of 
his neck pain.  The headaches in conjunction with the loss of 
range of motion correspond with the requirements for a 20 
percent evaluation, as the veteran's symptoms are considered 
moderate with recurring attacks.  The veteran does not have 
any neurological symptoms or radicular type pain; therefore, 
a higher rating is not warranted because the medical evidence 
does not indicate that the veteran has severe symptoms with 
recurring attacks and intermittent relief.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) was amended 
September 23, 2002.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004), Intervertebral Disc Syndrome, the veteran's 
cervical spine disability may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  The March 2005 VA examiner noted 
that the veteran had no physician-directed bed rest.  In 
addition, there is no other medical evidence of record that 
shows the veteran required bed rest prescribed by a physician 
and treatment by a physician due to intervertebral disc 
syndrome.  Hence, consideration of the cervical spine 
pathology under revised Diagnostic Code 5243 (formerly Code 
5293) is not for application in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Residuals of Right Tibia Fracture - December 11, 2001, to 
March 18, 2005

After review of the medical evidence of record, the Board 
finds that the veteran's right tibia disability warrants a 10 
percent evaluation for the period December 11, 2001, to March 
18, 2005.  In this regard, the Board notes that the veteran 
had full range of motion of the right knee and of the right 
ankle.  He had a feeling of stiffness and was not willing to 
perform eversion and only able to minimally invert.  X-ray 
evidence revealed moderate residual deformity to the right 
tibia.  Although the veteran has a moderate residual 
deformity to his right tibia, he has full range of motion of 
his right knee and right ankle.  Therefore, the Board finds 
that the veteran has a slight disability of his right knee 
and right ankle.  According to the rating criteria, a 10 
percent evaluation is warranted for impairment of the tibia 
and fibula with slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).  Therefore, a 10 
percent rating for the veteran's right tibia disability is in 
order.  A rating in excess of 10 percent is not warranted 
because the veteran does not have moderate knee or ankle 
disability, as he was found to have full range of motion in 
his right knee and ankle.  Therefore, the 10 percent rating 
assigned by the RO for the right tibia disability for 
December 11, 2001, to March 18, 2005 is correct.

Residuals of Right Tibia Fracture - March 19, 2005, to the 
Present

The Board finds that a 30 percent rating is warranted for the 
veteran's right tibia disability for March 19, 2005, to the 
present.  Accordingly, the March 2005 VA examination reveals 
that the veteran has limitation of range of motion of the 
right knee in flexion to 90 degrees.  In addition, the 
anterior tip of the tibial nail is protruding from his bone 
and irritating his patellar tendon.  He is also having pain 
with his distal medial to lateral cross locks, which are 
giving him medial pain without compression.  Further, the 
veteran has some nerve damage secondary to cutting on the 
infrapatellar branch of his nerve about his knee with some 
numbness and paresthesias.  The veteran's right tibia 
disability has also affected his employment.  These symptoms 
are evidence of marked knee disability and meet the criteria 
for a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).  An evaluation in excess of 30 percent is 
not warranted, as the veteran is not shown to have nonunion 
of the tibia and fibula with loose motion requiring a brace.  
Therefore, a 30 percent evaluation for March 19, 2005, to the 
present, is in order.




ORDER

1.  For the period December 11, 2001, to March 18, 2005, 
entitlement to a 20 percent evaluation, and no more, for 
cervical spine soft tissue injury is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

2.  For the period March 19, 2005, to the present, 
entitlement to an evaluation in excess of 20 percent for 
cervical spine soft tissue injury is denied.

3.  For the period December 11, 2001, to March 18, 2005, 
entitlement to an evaluation in excess of 10 percent for 
residuals of right tibia fracture, status post operative, is 
denied.

4.  For the period March 19, 2005, to the present, 
entitlement to a 30 percent evaluation, and no more, for 
residuals of right tibia fracture, status post operative, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


